Head, Presiding Justice.
Charlotte Gaye Speer filed a petition for divorce in Fulton Superior Court against Robert Dean Speer, in which she prayed for alimony for the support of their minor child, Bryan Lee Speer, and the custody of the child. The defendant filed his answer and cross-action for divorce and custody of the child. Temporary custody of the child was awarded to the father. The bill of exceptions recites that, when the case came on for a final hearing on May 10, 1961, upon the plaintiff contesting the custody of the child, the Judge of the Superior Court of Fulton County then presiding referred the custody matter to the Fulton County Juvenile Court, “and a divorce Was granted to both parties, reserving the right of the court to set alimony for the support of the said minor child in the event that the plaintiff was successful in the custody matter.” On June 14, 1961, the matter of the permanent custody of the minor child was tried before the Judge of the Juvenile Court, and the court ordered that the custody of the child be awarded to the mother, with certain visitation rights granted to the father. The exception is to this judgment. Held:
The evidence in the present case was in conflict in regard to the fitness of each of the divorced parents of the minor child to have its custody, and the discretion of the trial judge in awarding the child to its mother will not be controlled. Code §§ 30-127, 74-107; Bignon v. Bignon, 202 Ga. 141 (42 SE2d 426).

Judgment affirmed.


All the Justices concur.